1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1 and 10-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermans (US 5221919 A), Downie (US 6097029 A), Hart (US 5299971 A) and further in view of Graves (US 20040246723 A1).
Claim 1. Hermans teaches a passive infrared (PIR) assembly (Figs 1, 3 and 4), comprising:
a dome comprising a plurality of optical components (Fig 4, 91 Col 7 lines 10-15 The invention enables fabrication of a domed shaped array of Fresnel lens segments 91, 91a);
a stationary circuit board (Fig 3, Col 5 lines 60-65; Col 7 lines 35-45 the circuit board 53); and further discloses a plurality of sensors to be directed towards the optical components to monitor a first zone and second zone (Fig 10; Col 6 lines 10-15; Col 7 lines 50-67 and col 8 lines 1-5 e.g. Sensor 16 is responsive to waving of a human hand at the boundaries of the room that are within dashed outline 104 and detects one walking step at the narrow tapered zones 106 in which response is reduced by the octagonal configuration and opaque framework of the lens 22 assembly.) 
but does not specifically disclose 
a moveable PIR sensor moveably coupled to the stationary circuit board via a flexible cable, wherein the moveable PIR sensor is configured to move to a first position to monitor a first zone via a first optical component of the plurality of optical components and to a second position to monitor a second zone via a second optical component of the plurality of optical components. 
However, Downie teaches a moveable PIR sensor moveably coupled to the stationary circuit board via a flexible cable (Col 5 Table 1 continued Component 47 is a cable which carries electrical signals between the camera 14 and control circuit 46.3; Figures 4 and 5 shows cable being flexed to move to an upward/downward position),
 wherein the moveable PIR sensor is configured to move to a first position to monitor a first zone via a first optical component of the plurality of optical components and to a second position to monitor a second zone via a second optical component of the plurality of optical components
(Col 3 lines 15-40 e.g. then the apparatus 10 automatically rotates the camera 13 on the carrier 14 to the angle .theta.(X) which corresponds to the personal identification number… This feature is illustrated schematically in FIG. 3, wherein reference numeral 25a indicates the face of the person X with an average height; reference numeral 25b indicates the face of a person X with a taller height; and reference numeral 25c indicates the face of the person X with a shorter height.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a moveable PIR sensor moveably coupled to the stationary circuit board via a flexible cable, wherein the moveable PIR sensor is configured to move to a first position to monitor a first zone via a first optical component of the plurality of optical components and to a second position to monitor a second zone via a second optical component of the plurality of optical components as taught by Downie within the system of Hermans for the purpose of enhancing the system to automate the sensor direction at a specific zone with the use of one sensor.
Hermans and Downie teach wherein the moveable PIR sensor that is turnable (Downie Col 3 lines 15-40 e.g. 25a-25c indicates the turning up and downward direction)
but does not specifically disclose the moveable PIR sensor that is rotatable.
However, Hart teaches a rotatable PIR sensor (Fig 5, Col 4 lines 60-67 the digital circuitry can precisely rotate such a stepper motor 14 to provide accurate aim for the associated components described below. Stepper motor 14 has a vertical shaft 18 which extends upward through the area containing stationary PIR device 16 to drive a rotatable portion 20 of tracking device 10.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a rotatable PIR sensor as taught by Hart within the system of Hermans and Downie for the purpose of enhancing the system track the horizontal movement of an individual.
Hermans, Downie and Hart teaches a flexible cable that is attached PIR sensor but do not specifically disclose wherein the flexible cable enables the moveable PIR sensor to remain in a fixed position.
However, Graves teaches a moveable PIR sensor that is to remain in a fixed position ([0016] The flexible conduit 18 may be selectively configured and positioned in various orientations, and may be formed of metal or plastic.). 
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a moveable PIR sensor that is to remain in a fixed position as taught by Graves within the system of Hermans, Downie and Hart for the purpose of to provide additional rigid support to the rotation and turn of the sensor.
Claim 10. Hermans, Downie, Hart and Graves teach the PIR assembly of claim 1, and wherein the flexible cable includes a stiffness that enables the moveable PIR sensor in the first position or the second position (Graves [0016] The flexible conduit 18 may be selectively configured and positioned in various orientations, and may be formed of metal or plastic.).
Claim 11. Hermans, Downie, Hart and Graves teach the PIR assembly of claim 1, and further comprising a power supply that supplies electrical energy to the PIR assembly
(Hermans Col 8 lines 45-50 e.g. DC power supply).
Claim 12. Hermans, Downie, Hart and Graves teach the PIR assembly of claim 11, wherein the power supply comprises one or more batteries (Hermans Col 8 lines 45-50 e.g. DC power supply).

Claim 13. Hermans, Downie, Hart and Graves teach the PIR assembly of claim 11, wherein the power supply is configured to couple with an alternating power supply (
Col 5 lines 5-10 e.g. which case the sensor is connected directly to the A.C. utility power conductors 24 and 26).

Claims 2-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hermans, Downie, Hart and Graves and further in view of Willis (US 20130182115 Al).
Claim 2. Hermans, Downie, Hart and Graves teach the PIR assembly of claim 1, and teaches wherein the moveable PIR sensor is further configured to: detect a target; generate, in response to detecting the target, a detection signal (Hart Col 7 lines 20-30); but does not specifically disclose sending the detection signal. 
However, Willis teaches a PIR sensor that is configured to detect a target; generate, in response to detecting the target, a detection signal and sending the detection signal ( [0038] [0039] At decision block 224, depending on if the target is stationary (block 230), moving from a first direction to a second direction with respect to the entry zone (block 226), or moving from a second direction to a first direction with respect to the entry zone (block 228), data is wirelessly communicated to monitoring devices, directly and by repeaters, to alert individuals monitoring the entry zone.). Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use a PIR sensor that is configured to detect a target; generate, in response to detecting the target, a detection signal and sending the detection signal as taught by Willis within the system of Hermans, Downie, Hart and Graves for the purpose of enhancing the sensor to wirelessly communicate information to a user that is remotely away from the sensor.

Claim 3. Hermans, Downie, Hart and Graves and further in view of Willis teach the PIR assembly of claim 2, further comprising a microcontroller, wherein the microcontroller comprises: a memory having instructions stored therein; and a processor that execute the instructions to( Willis See Fig 5, [0033] )to: receive the detection signal from the moveable PIR sensor ([ 0038 ] At block 212, a possible intruder or target approaches the entry zone. As a result of the proximity of the possible intruder, at block 214, one or more electronic monitoring apparatuses detect a signal and are actuated. At block 216, the detection signals are processed to eliminate false positives.); compare an intensity of the detection signal with a predetermined intensity threshold (Willis [0038] On the other hand, if the detection signals meet or exceed the pre-determined threshold, then at block 220, detection signals are analyzed with respect to time and the particular point of origin with respect to the double-binocular disparity of each electronic monitoring apparatus.); and determine, in response to the intensity of the detection signal exceeding the predetermined intensity threshold, a positive detection by the PIR sensor (Willis [0039] At decision block 224, depending on if the target is stationary (block 230), moving from a first direction to a second direction with respect to the entry zone (block 226), or moving from a second direction to a first direction with respect to the entry zone (block 228), data is wirelessly communicated to monitoring devices, directly and by repeaters, to alert individuals monitoring the entry zone).

Claim 4. Hermans, Downie, Hart and Graves and further in view of Willis teach the PIR assembly of claim 3, further comprising a siren configured to emit, in response to the determined positive detection, a sound indicating the positive detection (Willis [0039] the alert may be visual, audio and/or tactical).

Claim 5. Hermans, Downie, Hart and Graves and further in view of Willis teach the PIR assembly of claim 4, wherein the processor is further configured to execute the instructions to perform the step of, in response to determining the positive detection, causing the siren to emit the sound indicating the positive detection (Willis [0039] the alert may be visual, audio and/or tactical).

Claim 6. Hermans, Downie, Hart and Graves and further in view of Willis teach the PIR assembly of claim 4, further comprising a communication interface that communicates with an external device (Willis [0039] data is wirelessly communicated to monitoring devices, directly and by repeaters, to alert individuals monitoring the entry zone.).

Claim 7. Hermans, Downie, Hart and Graves and further in view of Willis teach the PIR assembly of claim 6, wherein the processor is further configured to execute the instructions to, in response to determining the positive detection, transmit an indication of the positive detection to the external device via the communication interface (Willis [0039] data is wirelessly communicated to monitoring devices, directly and by repeaters, to alert individuals monitoring the entry zone. [0033] transmitter/receiver circuitry 154).

Claim 9. Hermans, Downie, Hart and Graves and further in view of Willis teach the PIR assembly of claim 3, further comprising a light configured to emit, in response to the determined positive detection, a light pattern indicating the positive detection (Willis [0039] As previously mentioned, the alert may be visual, audio and/or tactical (e.g., by way of a vibration. [0037] The monitoring device processes data received wirelessly relative to the detection signals and may provide a visual indication by way of the outputs, to include, for example, an LED indicator or display.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hermans, Downie, Hart and Graves and Willis and further in view of Koss (US 20200080739 Al).
Claim 8. Hermans, Downie, Hart, Graves and Willis teach the PIR assembly of claim 7, and the ability to communicate external devices but do not specifically disclose wherein the external device is a fire panel. However, Koss teaches a sensor arrangement which communicates to a fire panel ([0090] Fire alarm control panel 514 may be configured receive information from a plurality of notification devices and monitors or controls fire suppression building equipment. [0094] sensor attachment 606 with notification device assembly 600).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use sensor to communicate with a fire panel as taught by Koss within the system of Hermans, et. al. for the purpose of enhancing the system to extend the capabilities of the sensor to communicate an indication of presence of a fire.

Response to Arguments
Applicant’s arguments, see pages 5-8, filed February 16, 2022, with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C. § 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hermans (US 5221919 A), Downie (US 6097029 A), Hart (US 5299971 A) and further in view of Graves (US 20040246723 A1) for claims 1 and 10-13;
Claims 2-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hermans, Downie, Hart and Graves and further in view of Willis (US 20130182115 Al); and 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hermans, Downie, Hart and Graves and Willis and further in view of Koss (US 20200080739 Al).
In conclusion, the new rejections have been made in the broadest reasonable interpretation consistent with the interpretation that those skilled in the art would reach and without importing the specification into the claim  (See MPEP 2111). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/               Examiner, Art Unit 2689